Exhibit 10.1

Base Contract for Sale and Purchase of Natural Gas

This Base Contract is entered into as of the following date: August 6, 2013

The parties to this Base Contract are the following:

 

PARTY A

Cobra Pipeline Company, Ltd.

  PARTY NAME  

PARTY B

Gas Natural Resources, LLC

3511 Lost Nation Road          8500 Station Street Suite 213      ADDRESS  
Suite 300 Willoughby, Ohio 44094            Mentor, Ohio 44060 www.  

 

  BUSINESS WEBSITE   www.  

 

GNR2013 – IntrastateSales – Cobra Pipeline

Company #1

  CONTRACT NUMBER  

GNR2013 – IntrastateSales – Cobra Pipeline

Company #1

                 D-U-N-S® NUMBER                

x      US FEDERAL: 41-2255945

        

x      US FEDERAL: 90-0972629

           TAX ID NUMBERS          

¨      OTHER:

              

¨      OTHER:

                     JURISDICTION OF ORGANIZATION   Ohio        

¨      Corporation

 

 LLC

     

¨      Corporation

 

x       LLC

x      Limited Partnership

 

¨      Partnership

  COMPANY TYPE  

¨      Limited Partnership

 

¨      Partnership

¨      LLP

 

¨      Other:                     

     

¨      LLP

 

¨      Other:                     

                

GUARANTOR

(IF APPLICABLE)

               

 

CONTACT INFORMATION

 

Cobra Pipeline Ltd.       Gas Natural Resources, LLC ATTN:   Jessica Carothers  

• COMMERCIAL

  ATTN:   Mike Zappitello TEL#:   440-255-1945   FAX#: 440-255-1985       TEL#:
  440-974-3770   FAX#:   440-205-3175 EMAIL:   jcarothers@cobrapipeline.com    
  EMAIL:   mzappitello@egas.com         Cobra Pipeline Ltd.       Gas Natural
Resources, LLC ATTN:   Jessica Carothers       ATTN:   Mike Zappitello TEL#:  
440-255-1945   FAX#: 440-255-1985  

• SCHEDULING

  TEL#:   440-974-3770   FAX#:   440-205-3175 EMAIL:  
jcarothers@cobrapipeline.com       EMAIL:   mzappitello@egas.com Cobra Pipeline
Ltd.       Gas Natural Resources, LLC ATTN:   Jessica Carothers  

• CONTRACT AND

  ATTN:   Mike Zappitello TEL#:   440-255-1945   FAX#: 440-255-1985  

LEGAL NOTICES

  TEL#:   440-974-3770   FAX#:   440-205-3175 EMAIL:  
jcarothers@cobrapipeline.com       EMAIL:   mzappitello@egas.com         Cobra
Pipeline Ltd.          Gas Natural Resources, LLC ATTN:   Jessica Carothers    
  ATTN:   Mike Zappitello TEL#:   440-255-1945   FAX#: 440-255-1985  

• CREDIT

  TEL#:   440-974-3770   FAX#:   440-205-3175 EMAIL:  
jcarothers@cobrapipeline.com       EMAIL:   mzappitello@egas.com         Cobra
Pipeline Ltd.       Gas Natural Resources, LLC ATTN:   Jessica Carothers  

• TRANSACTION

  ATTN:   Mike Zappitello TEL#:   440-255-1945   FAX#: 440-255-1985  

CONFIRMATIONS

  TEL#:   440-974-3770   FAX#:   440-205-3175 EMAIL:  
jcarothers@cobrapipeline.com       EMAIL:   mzappitello@egas.com        

 

ACCOUNTING INFORMATION

 

Cobra Pipeline Ltd.       Gas Natural Resources, LLC     ATTN:   Jessica
Carothers  

• INVOICES

  ATTN:   Mike Zappitello TEL#:   440-255-1945   FAX#: 440-255-1985  

• PAYMENTS

  TEL#:   440-974-3770   FAX#:   440-205-3175 EMAIL:  
jcarothers@cobrapipeline.com  

• SETTLEMENTS

  EMAIL:   mzappitello@egas.com         BANK:  

 

  WIRE TRANSFER   BANK:  

 

ABA:  

 

  ACCT:                                NUMBERS   ABA:  

 

  ACCT:  

 

OTHER DETAILS:                                                         (IF
APPLICABLE)   OTHER DETAILS:                                          
            BANK:  

 

  ACH NUMBERS   BANK:  

 

ABA:  

 

  ACCT:                                (IF APPLICABLE)   ABA:  

 

  ACCT:  

 

OTHER DETAILS:                                                             OTHER
DETAILS:                                                       ATTN:
                                                                            
CHECKS   ATTN:                                          
                                 ADDRESS:
                                                                    
(IF APPLICABLE)   ADDRESS:                                          
                        

 

 

     

 

 

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved       September 5, 2006



--------------------------------------------------------------------------------

Base Contract for Sale and Purchase of Natural Gas

(Continued)

This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions. In the event the
parties fail to check a box, the specified default provision shall apply. Select
the appropriate box(es) from each section:

 

            Section 1.2    ¨    Oral (default)    Section 10.2    x    No
Additional Events of Default (default) Transaction    OR         Additional   
           Procedure    x    Written    Events of    ¨    Indebtedness Cross
Default              Default      

 

¨

  

 

Party A:

  

 

 

Section 2.7

  

 

x

  

 

2 Business Days after receipt (default)

        

 

¨

  

 

Party B:

  

 

Confirm Deadline    OR                            ¨             Business Days
after receipt       ¨   

Transactional Cross Default

Specified Transactions:

      Section 2.8    x    Seller (default)         

 

Confirming Party    OR              

 

     ¨    Buyer         

 

                                    

 

Section 3.2

  

 

x

  

 

Cover Standard (default)

  

 

Section 10.3.1

  

 

x

  

 

Early Termination Damages Apply (default)

Performance    OR         Early               Obligation            Termination
   OR                

¨

 

  

Spot Price Standard

 

   Damages    ¨    Early Termination Damages Do Not Apply             Note: The
following Spot Price Publication applies to both of the                 
immediately preceding.         Section 10.3.2    x    Other Agreement Setoffs
Apply (default)              Other               Section 2.31    ¨    Gas Daily
Midpoint (default)    Agreement          ¨    Bilateral (default) Spot Price   
OR         Setoffs          ¨    Triangular Publication    x    Gas Daily
Midpoint Columbia Appalachia                                   

OR

 

                           ¨    Other Agreement Setoffs Do Not Apply Section 6
   ¨    Buyer Pays At and After Delivery Point (default)                  Taxes
   OR                            ¨   

Seller Pays Before and At Delivery Point

 

                              

Section 7.2

Payment Date

   x    25th Day of Month following Month of delivery (default)   

Section 15.5

Choice Of Law

   OHIO      OR                            ¨   

Day of Month following Month of delivery

 

                             Section 7.2    ¨    Wire transfer (default)   
Section 15.10    x    Confidentiality applies (default) Method of Payment    ¨
   Automated Clearinghouse Credit (ACH)    Confidentiality    OR                
  

Check or X Cash Account Transfer

 

      ¨    Confidentiality does not apply         Section 7.7    x    Netting
applies (default)                  Netting    OR                            ¨   

Netting does not apply

 

                               ¨ Special Provisions    Number of sheets
attached:                  x Addendum(s):    This agreement replaces JOHND2010 –
Cobra Pipeline Company #1     

IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.

 

  Cobra Pipeline Company, Ltd.    PARTY NAME       Gas Natural Resources, LLC
By:           /s/ Jessica Carothers    SIGNATURE    By:            /s/ Michael
Cappitello   Jessica Carothers    PRINTED NAME       Michael Zappitello  
Accounting, Mgr., Cobra Pipeline Company, Ltd.    TITLE      
Manager, Gas Natural Resources, LLC

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 2 of 13    September 5, 2006



--------------------------------------------------------------------------------

General Terms and Conditions

Base Contract for Sale and Purchase of Natural Gas

SECTION 1. PURPOSE AND PROCEDURES

1.1. These General Terms and Conditions are intended to facilitate purchase and
sale transactions of Gas on a Firm or Interruptible basis. “Buyer” refers to the
party receiving Gas and “Seller” refers to the party delivering Gas. The entire
agreement between the parties shall be the Contract as defined in Section 2.9.

The parties have selected either the “Oral Transaction Procedure” or the
“Written Transaction Procedure” as indicated on the Base Contract.

Oral Transaction Procedure:

1.2. The parties will use the following Transaction Confirmation procedure. Any
Gas purchase and sale transaction may be effectuated in an EDI transmission or
telephone conversation with the offer and acceptance constituting the agreement
of the parties. The parties shall be legally bound from the time they so agree
to transaction terms and may each rely thereon. Any such transaction shall be
considered a “writing” and to have been “signed”. Notwithstanding the foregoing
sentence, the parties agree that Confirming Party shall, and the other party
may, confirm a telephonic transaction by sending the other party a Transaction
Confirmation by facsimile, EDI or mutually agreeable electronic means within
three Business Days of a transaction covered by this Section 1.2 (Oral
Transaction Procedure) provided that the failure to send a Transaction
Confirmation shall not invalidate the oral agreement of the parties. Confirming
Party adopts its confirming letterhead, or the like, as its signature on any
Transaction Confirmation as the identification and authentication of Confirming
Party. If the Transaction Confirmation contains any provisions other than those
relating to the commercial terms of the transaction (i.e., price, quantity,
performance obligation, delivery point, period of delivery and/or transportation
conditions), which modify or supplement the Base Contract or General Terms and
Conditions of this Contract (e.g., arbitration or additional representations and
warranties), such provisions shall not be deemed to be accepted pursuant to
Section 1.3 but must be expressly agreed to by both parties; provided that the
foregoing shall not invalidate any transaction agreed to by the parties.

Written Transaction Procedure:

1.2. The parties will use the following Transaction Confirmation procedure.
Should the parties come to an agreement regarding a Gas purchase and sale
transaction for a particular Delivery Period, the Confirming Party shall, and
the other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means, to the other party by the close of the Business Day
following the date of agreement. The parties acknowledge that their agreement
will not be binding until the exchange of nonconflicting Transaction
Confirmations or the passage of the Confirm Deadline without objection from the
receiving party, as provided in Section 1.3.

1.3. If a sending party’s Transaction Confirmation is materially different from
the receiving party’s understanding of the agreement referred to in Section 1.2,
such receiving party shall notify the sending party via facsimile, EDI or
mutually agreeable electronic means by the Confirm Deadline, unless such
receiving party has previously sent a Transaction Confirmation to the sending
party. The failure of the receiving party to so notify the sending party in
writing by the Confirm Deadline constitutes the receiving party’s agreement to
the terms of the transaction described in the sending party’s Transaction
Confirmation. If there are any material differences between timely sent
Transaction Confirmations governing the same transaction, then neither
Transaction Confirmation shall be binding until or unless such differences are
resolved including the use of any evidence that clearly resolves the differences
in the Transaction Confirmations. In the event of a conflict among the terms of
(i) a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral
agreement of the parties which may be evidenced by a recorded conversation,
where the parties have selected the Oral Transaction Procedure of the Base
Contract, (iii) the Base Contract, and (iv) these General Terms and Conditions,
the terms of the documents shall govern in the priority listed in this sentence.

1.4. The parties agree that each party may electronically record all telephone
conversations with respect to this Contract between their respective employees,
without any special or further notice to the other party. Each party shall
obtain any necessary consent of its agents and employees to such recording.
Where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, the parties agree not to contest the validity or
enforceability of telephonic recordings entered into in accordance with the
requirements of this Base Contract.

SECTION 2. DEFINITIONS

The terms set forth below shall have the meaning ascribed to them below. Other
terms are also defined elsewhere in the Contract and shall have the meanings
ascribed to them herein.

2.1. “Additional Event of Default” shall mean Transactional Cross Default or
Indebtedness Cross Default, each as and if selected by the parties pursuant to
the Base Contract.

2.2. “Affiliate” shall mean, in relation to any person, any entity controlled,
directly or indirectly, by the person, any entity that controls, directly or
indirectly, the person or any entity directly or indirectly under common control
with the person. For this purpose, “control” of any entity or person means
ownership of at least 50 percent of the voting power of the entity or person.

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 3 of 13    September 5, 2006



--------------------------------------------------------------------------------

2.3. “Alternative Damages” shall mean such damages, expressed in dollars or
dollars per MMBtu, as the parties shall agree upon in the Transaction
Confirmation, in the event either Seller or Buyer fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer.

2.4. “Base Contract” shall mean a contract executed by the parties that
incorporates these General Terms and Conditions by reference; that specifies the
agreed selections of provisions contained herein; and that sets forth other
information required herein and any Special Provisions and addendum(s) as
identified on page one.

2.5. “British thermal unit” or “Btu” shall mean the International BTU, which is
also called the Btu (IT).

2.6. “Business Day(s)” shall mean Monday through Friday, excluding Federal
Banking Holidays for transactions in the U.S.

2.7. “Confirm Deadline” shall mean 5:00 p.m. in the receiving party’s time zone
on the second Business Day following the Day a Transaction Confirmation is
received or, if applicable, on the Business Day agreed to by the parties in the
Base Contract; provided, if the Transaction Confirmation is time stamped after
5:00 p.m. in the receiving party’s time zone, it shall be deemed received at the
opening of the next Business Day.

2.8. “Confirming Party” shall mean the party designated in the Base Contract to
prepare and forward Transaction Confirmations to the other party.

2.9. “Contract” shall mean the legally-binding relationship established by
(i) the Base Contract, (ii) any and all binding Transaction Confirmations and
(iii) where the parties have selected the Oral Transaction Procedure in
Section 1.2 of the Base Contract, any and all transactions that the parties have
entered into through an EDI transmission or by telephone, but that have not been
confirmed in a binding Transaction Confirmation, all of which shall form a
single integrated agreement between the parties.

2.10. “Contract Price” shall mean the amount expressed in U.S. Dollars per MMBtu
to be paid by Buyer to Seller for the purchase of Gas as agreed to by the
parties in a transaction.

2.11. “Contract Quantity” shall mean the quantity of Gas to be delivered and
taken as agreed to by the parties in a transaction.

2.12. “Cover Standard”, as referred to in Section 3.2, shall mean that if there
is an unexcused failure to take or deliver any quantity of Gas pursuant to this
Contract, then the performing party shall use commercially reasonable efforts to
(i) if Buyer is the performing party, obtain Gas, (or an alternate fuel if
elected by Buyer and replacement Gas is not available), or (ii) if Seller is the
performing party, sell Gas, in either case, at a price reasonable for the
delivery or production area, as applicable, consistent with: the amount of
notice provided by the nonperforming party; the immediacy of the Buyer’s Gas
consumption needs or Seller’s Gas sales requirements, as applicable; the
quantities involved; and the anticipated length of failure by the nonperforming
party.

2.13. “Credit Support Obligation(s)” shall mean any obligation(s) to provide or
establish credit support for, or on behalf of, a party to this Contract such as
cash, an irrevocable standby letter of credit, a margin agreement, a prepayment,
a security interest in an asset, guaranty, or other good and sufficient security
of a continuing nature.

2.14. “Day” shall mean a period of 24 consecutive hours, coextensive with a
“day” as defined by the Receiving Transporter in a particular transaction.

2.15. “Delivery Period” shall be the period during which deliveries are to be
made as agreed to by the parties in a transaction.

2.16. “Delivery Point(s)” shall mean such point(s) as are agreed to by the
parties in a transaction.

2.17. “EDI” shall mean an electronic data interchange pursuant to an agreement
entered into by the parties, specifically relating to the communication of
Transaction Confirmations under this Contract.

2.18. “EFP” shall mean the purchase, sale or exchange of natural Gas as the
“physical” side of an exchange for physical transaction involving gas futures
contracts. EFP shall incorporate the meaning and remedies of “Firm”, provided
that a party’s excuse for nonperformance of its obligations to deliver or
receive Gas will be governed by the rules of the relevant futures exchange
regulated under the Commodity Exchange Act.

2.19. “Firm” shall mean that either party may interrupt its performance without
liability only to the extent that such performance is prevented for reasons of
Force Majeure; provided, however, that during Force Majeure interruptions, the
party invoking Force Majeure may be responsible for any Imbalance Charges as set
forth in Section 4.3 related to its interruption after the nomination is made to
the Transporter and until the change in deliveries and/or receipts is confirmed
by the Transporter.

2.20. “Gas” shall mean any mixture of hydrocarbons and noncombustible gases in a
gaseous state consisting primarily of methane.

2.21. “Guarantor” shall mean any entity that has provided a guaranty of the
obligations of a party hereunder.

2.22. “Imbalance Charges” shall mean any fees, penalties, costs or charges (in
cash or in kind) assessed by a Transporter for failure to satisfy the
Transporter’s balance and/or nomination requirements.

2.23. “Indebtedness Cross Default” shall mean if selected on the Base Contract
by the parties with respect to a party, that it or its Guarantor, if any,
experiences a default, or similar condition or event however therein defined,
under one or more agreements or instruments, individually or collectively,
relating to indebtedness (such indebtedness to include any obligation whether
present or future, contingent or otherwise, as principal or surety or otherwise)
for the payment or repayment of borrowed money in an aggregate amount greater
than the threshold specified in the Base Contract with respect to such party or
its Guarantor, if any, which results in such indebtedness becoming immediately
due and payable.

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 4 of 13    September 5, 2006



--------------------------------------------------------------------------------

2.24. “Interruptible” shall mean that either party may interrupt its performance
at any time for any reason, whether or not caused by an event of Force Majeure,
with no liability, except such interrupting party may be responsible for any
Imbalance Charges as set forth in Section 4.3 related to its interruption after
the nomination is made to the Transporter and until the change in deliveries
and/or receipts is confirmed by Transporter.

2.25. “MMBtu” shall mean one million British thermal units, which is equivalent
to one dekatherm.

2.26. “Month” shall mean the period beginning on the first Day of the calendar
month and ending immediately prior to the commencement of the first Day of the
next calendar month.

2.27. “Payment Date” shall mean a date, as indicated on the Base Contract, on or
before which payment is due Seller for Gas received by Buyer in the previous
Month.

2.28. “Receiving Transporter” shall mean the Transporter receiving Gas at a
Delivery Point, or absent such receiving Transporter, the Transporter delivering
Gas at a Delivery Point.

2.29. “Scheduled Gas” shall mean the quantity of Gas confirmed by Transporter(s)
for movement, transportation or management.

2.30. “Specified Transaction(s)” shall mean any other transaction or agreement
between the parties for the purchase, sale or exchange of physical Gas, and any
other transaction or agreement identified as a Specified Transaction under the
Base Contract.

2.31. “Spot Price “ as referred to in Section 3.2 shall mean the price listed in
the publication indicated on the Base Contract, under the listing applicable to
the geographic location closest in proximity to the Delivery Point(s) for the
relevant Day; provided, if there is no single price published for such location
for such Day, but there is published a range of prices, then the Spot Price
shall be the average of such high and low prices. If no price or range of prices
is published for such Day, then the Spot Price shall be the average of the
following: (i) the price (determined as stated above) for the first Day for
which a price or range of prices is published that next precedes the relevant
Day; and (ii) the price (determined as stated above) for the first Day for which
a price or range of prices is published that next follows the relevant Day.

2.32. “Transaction Confirmation” shall mean a document, similar to the form of
Exhibit A, setting forth the terms of a transaction formed pursuant to Section 1
for a particular Delivery Period.

2.33. “Transactional Cross Default” shall mean if selected on the Base Contract
by the parties with respect to a party, that it shall be in default, however
therein defined, under any Specified Transaction.

2.34. “Termination Option” shall mean the option of either party to terminate a
transaction in the event that the other party fails to perform a Firm obligation
to deliver Gas in the case of Seller or to receive Gas in the case of Buyer for
a designated number of days during a period as specified on the applicable
Transaction Confirmation.

2.35. “Transporter(s)” shall mean all Gas gathering or pipeline companies, or
local distribution companies, acting in the capacity of a transporter,
transporting Gas for Seller or Buyer upstream or downstream, respectively, of
the Delivery Point pursuant to a particular transaction.

SECTION 3. PERFORMANCE OBLIGATION

3.1. Seller agrees to sell and deliver, and Buyer agrees to receive and
purchase, the Contract Quantity for a particular transaction in accordance with
the terms of the Contract. Sales and purchases will be on a Firm or
Interruptible basis, as agreed to by the parties in a transaction.

The parties have selected either the “Cover Standard” or the “Spot Price
Standard” as indicated on the Base Contract.

Cover Standard:

3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the positive difference, if any, between the purchase
price paid by Buyer utilizing the Cover Standard and the Contract Price,
adjusted for commercially reasonable differences in transportation costs to or
from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually delivered by Seller for such Day(s) excluding
any quantity for which no replacement is available; or (ii) in the event of a
breach by Buyer on any Day(s), payment by Buyer to Seller in the amount equal to
the positive difference, if any, between the Contract Price and the price
received by Seller utilizing the Cover Standard for the resale of such Gas,
adjusted for commercially reasonable differences in transportation costs to or
from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually taken by Buyer for such Day(s) excluding any
quantity for which no sale is available; and (iii) in the event that Buyer has
used commercially reasonable efforts to replace the Gas or Seller has used
commercially reasonable efforts to sell the Gas to a third party, and no such
replacement or sale is available for all or any portion of the Contract Quantity
of Gas, then in addition to (i) or (ii) above, as applicable, the sole and
exclusive remedy of the performing party with respect to the Gas not replaced or
sold shall be an amount equal to any unfavorable difference between the Contract
Price and the Spot Price, adjusted for such transportation to the applicable
Delivery Point, multiplied by the quantity of such Gas not replaced or sold.
Imbalance Charges shall not be recovered under this Section 3.2, but Seller
and/or Buyer shall be responsible for Imbalance Charges, if any, as provided in
Section 4.3. The amount of such unfavorable difference shall be payable five
Business Days after presentation of the performing party’s invoice, which shall
set forth the basis upon which such amount was calculated.

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 5 of 13    September 5, 2006



--------------------------------------------------------------------------------

Spot Price Standard:

3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the difference between the Contract Quantity and the
actual quantity delivered by Seller and received by Buyer for such Day(s),
multiplied by the positive difference, if any, obtained by subtracting the
Contract Price from the Spot Price; or (ii) in the event of a breach by Buyer on
any Day(s), payment by Buyer to Seller in an amount equal to the difference
between the Contract Quantity and the actual quantity delivered by Seller and
received by Buyer for such Day(s), multiplied by the positive difference, if
any, obtained by subtracting the applicable Spot Price from the Contract Price.
Imbalance Charges shall not be recovered under this Section 3.2, but Seller
and/or Buyer shall be responsible for Imbalance Charges, if any, as provided in
Section 4.3. The amount of such unfavorable difference shall be payable five
Business Days after presentation of the performing party’s invoice, which shall
set forth the basis upon which such amount was calculated.

3.3. Notwithstanding Section 3.2, the parties may agree to Alternative Damages
in a Transaction Confirmation executed in writing by both parties.

3.4. In addition to Sections 3.2 and 3.3, the parties may provide for a
Termination Option in a Transaction Confirmation executed in writing by both
parties. The Transaction Confirmation containing the Termination Option will
designate the length of nonperformance triggering the Termination Option and the
procedures for exercise thereof, how damages for nonperformance will be
compensated, and how liquidation costs will be calculated.

SECTION 4. TRANSPORTATION, NOMINATIONS, AND IMBALANCES

4.1. Seller shall have the sole responsibility for transporting the Gas to the
Delivery Point(s). Buyer shall have the sole responsibility for transporting the
Gas from the Delivery Point(s).

4.2. The parties shall coordinate their nomination activities, giving sufficient
time to meet the deadlines of the affected Transporter(s). Each party shall give
the other party timely prior Notice, sufficient to meet the requirements of all
Transporter(s) involved in the transaction, of the quantities of Gas to be
delivered and purchased each Day. Should either party become aware that actual
deliveries at the Delivery Point(s) are greater or lesser than the Scheduled
Gas, such party shall promptly notify the other party.

4.3. The parties shall use commercially reasonable efforts to avoid imposition
of any Imbalance Charges. If Buyer or Seller receives an invoice from a
Transporter that includes Imbalance Charges, the parties shall determine the
validity as well as the cause of such Imbalance Charges. If the Imbalance
Charges were incurred as a result of Buyer’s receipt of quantities of Gas
greater than or less than the Scheduled Gas, then Buyer shall pay for such
Imbalance Charges or reimburse Seller for such Imbalance Charges paid by Seller.
If the Imbalance Charges were incurred as a result of Seller’s delivery of
quantities of Gas greater than or less than the Scheduled Gas, then Seller shall
pay for such Imbalance Charges or reimburse Buyer for such Imbalance Charges
paid by Buyer.

SECTION 5. QUALITY AND MEASUREMENT

All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry. Measurement of Gas quantities
hereunder shall be in accordance with the established procedures of the
Receiving Transporter.

SECTION 6. TAXES

The parties have selected either “Buyer Pays At and After Delivery Point” or
“Seller Pays Before and At Delivery Point” as indicated on the Base Contract.

Buyer Pays At and After Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s). Buyer shall pay or cause to
be paid all Taxes on or with respect to the Gas at the Delivery Point(s) and all
Taxes after the Delivery Point(s). If a party is required to remit or pay Taxes
that are the other party’s responsibility hereunder, the party responsible for
such Taxes shall promptly reimburse the other party for such Taxes. Any party
entitled to an exemption from any such Taxes or charges shall furnish the other
party any necessary documentation thereof.

Seller Pays Before and At Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s) and all Taxes at the Delivery
Point(s). Buyer shall pay or cause to be paid all Taxes on or with respect to
the Gas after the Delivery Point(s). If a party is required to remit or pay
Taxes that are the other party’s responsibility hereunder, the party responsible
for such Taxes shall promptly reimburse the other party for such Taxes. Any
party entitled to an exemption from any such Taxes or charges shall furnish the
other party any necessary documentation thereof.

SECTION 7. BILLING, PAYMENT, AND AUDIT

7.1. Seller shall invoice Buyer for Gas delivered and received in the preceding
Month and for any other applicable charges, providing supporting documentation
acceptable in industry practice to support the amount charged. If the actual
quantity delivered is not known by the billing date, billing will be prepared
based on the quantity of Scheduled Gas. The invoiced quantity will then be
adjusted to the actual quantity on the following Month’s billing or as soon
thereafter as actual delivery information is available.

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 6 of 13    September 5, 2006



--------------------------------------------------------------------------------

7.2. Buyer shall remit the amount due under Section 7.1 in the manner specified
in the Base Contract, in immediately available funds, on or before the later of
the Payment Date or 10 Days after receipt of the invoice by Buyer; provided that
if the Payment Date is not a Business Day, payment is due on the next Business
Day following that date. In the event any payments are due Buyer hereunder,
payment to Buyer shall be made in accordance with this Section 7.2.

7.3. In the event payments become due pursuant to Sections 3.2 or 3.3, the
performing party may submit an invoice to the nonperforming party for an
accelerated payment setting forth the basis upon which the invoiced amount was
calculated. Payment from the nonperforming party will be due five Business Days
after receipt of invoice.

7.4. If the invoiced party, in good faith, disputes the amount of any such
invoice or any part thereof, such invoiced party will pay such amount as it
concedes to be correct; provided, however, if the invoiced party disputes the
amount due, it must provide supporting documentation acceptable in industry
practice to support the amount paid or disputed without undue delay. In the
event the parties are unable to resolve such dispute, either party may pursue
any remedy available at law or in equity to enforce its rights pursuant to this
Section.

7.5. If the invoiced party fails to remit the full amount payable when due,
interest on the unpaid portion shall accrue from the date due until the date of
payment at a rate equal to the lower of (i) the then-effective prime rate of
interest published under “Money Rates” by The Wall Street Journal, plus two
percent per annum; or (ii) the maximum applicable lawful interest rate.

7.6. A party shall have the right, at its own expense, upon reasonable Notice
and at reasonable times, to examine and audit and to obtain copies of the
relevant portion of the books, records, and telephone recordings of the other
party only to the extent reasonably necessary to verify the accuracy of any
statement, charge, payment, or computation made under the Contract. This right
to examine, audit, and to obtain copies shall not be available with respect to
proprietary information not directly relevant to transactions under this
Contract. All invoices and billings shall be conclusively presumed final and
accurate and all associated claims for under- or overpayments shall be deemed
waived unless such invoices or billings are objected to in writing, with
adequate explanation and/or documentation, within two years after the Month of
Gas delivery. All retroactive adjustments under Section 7 shall be paid in full
by the party owing payment within 30 Days of Notice and substantiation of such
inaccuracy.

7.7. Unless the parties have elected on the Base Contract not to make this
Section 7.7 applicable to this Contract, the parties shall net all undisputed
amounts due and owing, and/or past due, arising under the Contract such that the
party owing the greater amount shall make a single payment of the net amount to
the other party in accordance with Section 7; provided that no payment required
to be made pursuant to the terms of any Credit Support Obligation or pursuant to
Section 7.3 shall be subject to netting under this Section. If the parties have
executed a separate netting agreement, the terms and conditions therein shall
prevail to the extent inconsistent herewith.

SECTION 8. TITLE, WARRANTY, AND INDEMNITY

8.1. Unless otherwise specifically agreed, title to the Gas shall pass from
Seller to Buyer at the Delivery Point(s). Seller shall have responsibility for
and assume any liability with respect to the Gas prior to its delivery to Buyer
at the specified Delivery Point(s). Buyer shall have responsibility for and
assume any liability with respect to said Gas after its delivery to Buyer at the
Delivery Point(s).

8.2. Seller warrants that it will have the right to convey and will transfer
good and merchantable title to all Gas sold hereunder and delivered by it to
Buyer, free and clear of all liens, encumbrances, and claims. EXCEPT AS PROVIDED
IN THIS SECTION 8.2 AND IN SECTION 15.8, ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE, ARE DISCLAIMED.

8.3. Seller agrees to indemnify Buyer and save it harmless from all losses,
liabilities or claims including reasonable attorneys’ fees and costs of court
(“Claims”), from any and all persons, arising from or out of claims of title,
personal injury (including death) or property damage from said Gas or other
charges thereon which attach before title passes to Buyer. Buyer agrees to
indemnify Seller and save it harmless from all Claims, from any and all persons,
arising from or out of claims regarding payment, personal injury (including
death) or property damage from said Gas or other charges thereon which attach
after title passes to Buyer.

8.4. The parties agree that the delivery of and the transfer of title to all Gas
under this Contract shall take place within the Customs Territory of the United
States (as defined in general note 2 of the Harmonized Tariff Schedule of the
United States 19 U.S.C. §1202, General Notes, page 3); provided, however, that
in the event Seller took title to the Gas outside the Customs Territory of the
United States, Seller represents and warrants that it is the importer of record
for all Gas entered and delivered into the United States, and shall be
responsible for entry and entry summary filings as well as the payment of
duties, taxes and fees, if any, and all applicable record keeping requirements.

8.5. Notwithstanding the other provisions of this Section 8, as between Seller
and Buyer, Seller will be liable for all Claims to the extent that such arise
from the failure of Gas delivered by Seller to meet the quality requirements of
Section 5.

SECTION 9. NOTICES

9.1. All Transaction Confirmations, invoices, payment instructions, and other
communications made pursuant to the Base Contract (“Notices”) shall be made to
the addresses specified in writing by the respective parties from time to time.

9.2. All Notices required hereunder shall be in writing and may be sent by
facsimile or mutually acceptable electronic means, a nationally recognized
overnight courier service, first class mail or hand delivered.

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 7 of 13    September 5, 2006



--------------------------------------------------------------------------------

9.3. Notice shall be given when received on a Business Day by the addressee. In
the absence of proof of the actual receipt date, the following presumptions will
apply. Notices sent by facsimile shall be deemed to have been received upon the
sending party’s receipt of its facsimile machine’s confirmation of successful
transmission. If the day on which such facsimile is received is not a Business
Day or is after five p.m. on a Business Day, then such facsimile shall be deemed
to have been received on the next following Business Day. Notice by overnight
mail or courier shall be deemed to have been received on the next Business Day
after it was sent or such earlier time as is confirmed by the receiving party.
Notice via first class mail shall be considered delivered five Business Days
after mailing.

9.4. The party receiving a commercially acceptable Notice of change in payment
instructions or other payment information shall not be obligated to implement
such change until ten Business Days after receipt of such Notice.

SECTION 10. FINANCIAL RESPONSIBILITY

10.1. If either party (“X”) has reasonable grounds for insecurity regarding the
performance of any obligation under this Contract (whether or not then due) by
the other party (“Y”) (including, without limitation, the occurrence of a
material change in the creditworthiness of Y or its Guarantor, if applicable), X
may demand Adequate Assurance of Performance. “Adequate Assurance of
Performance” shall mean sufficient security in the form, amount, for a term, and
from an issuer, all as reasonably acceptable to X, including, but not limited to
cash, a standby irrevocable letter of credit, a prepayment, a security interest
in an asset or guaranty. Y hereby grants to X a continuing first priority
security interest in, lien on, and right of setoff against all Adequate
Assurance of Performance in the form of cash transferred by Y to X pursuant to
this Section 10.1. Upon the return by X to Y of such Adequate Assurance of
Performance, the security interest and lien granted hereunder on that Adequate
Assurance of Performance shall be released automatically and, to the extent
possible, without any further action by either party.

10.2. In the event (each an “Event of Default”) either party (the “Defaulting
Party”) or its Guarantor shall: (i) make an assignment or any general
arrangement for the benefit of creditors; (ii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or case
under any bankruptcy or similar law for the protection of creditors or have such
petition filed or proceeding commenced against it; (iii) otherwise become
bankrupt or insolvent (however evidenced); (iv) be unable to pay its debts as
they fall due; (v) have a receiver, provisional liquidator, conservator,
custodian, trustee or other similar official appointed with respect to it or
substantially all of its assets; (vi) fail to perform any obligation to the
other party with respect to any Credit Support Obligations relating to the
Contract; (vii) fail to give Adequate Assurance of Performance under
Section 10.1 within 48 hours but at least one Business Day of a written request
by the other party; (viii) not have paid any amount due the other party
hereunder on or before the second Business Day following written Notice that
such payment is due; or ix) be the affected party with respect to any Additional
Event of Default; then the other party (the “Non-Defaulting Party”) shall have
the right, at its sole election, to immediately withhold and/or suspend
deliveries or payments upon Notice and/or to terminate and liquidate the
transactions under the Contract, in the manner provided in Section 10.3, in
addition to any and all other remedies available hereunder.

10.3. If an Event of Default has occurred and is continuing, the Non-Defaulting
Party shall have the right, by Notice to the Defaulting Party, to designate a
Day, no earlier than the Day such Notice is given and no later than 20 Days
after such Notice is given, as an early termination date (the “Early Termination
Date”) for the liquidation and termination pursuant to Section 10.3.1 of all
transactions under the Contract, each a “Terminated Transaction”. On the Early
Termination Date, all transactions will terminate, other than those
transactions, if any, that may not be liquidated and terminated under applicable
law (“Excluded Transactions”), which Excluded Transactions must be liquidated
and terminated as soon thereafter as is legally permissible, and upon
termination shall be a Terminated Transaction and be valued consistent with
Section 10.3.1 below. With respect to each Excluded Transaction, its actual
termination date shall be the Early Termination Date for purposes of
Section 10.3.1.

The parties have selected either “Early Termination Damages Apply” or “Early
Termination Damages Do Not Apply” as indicated on the Base Contract.

Early Termination Damages Apply:

10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, (i) the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract and (ii) the Market Value,
as defined below, of each Terminated Transaction. The Non-Defaulting Party shall
(x) liquidate and accelerate each Terminated Transaction at its Market Value, so
that each amount equal to the difference between such Market Value and the
Contract Value, as defined below, of such Terminated Transaction(s) shall be due
to the Buyer under the Terminated Transaction(s) if such Market Value exceeds
the Contract Value and to the Seller if the opposite is the case; and (y) where
appropriate, discount each amount then due under clause (x) above to present
value in a commercially reasonable manner as of the Early Termination Date (to
take account of the period between the date of liquidation and the date on which
such amount would have otherwise been due pursuant to the relevant Terminated
Transactions).

For purposes of this Section 10.3.1, “Contract Value” means the amount of Gas
remaining to be delivered or purchased under a transaction multiplied by the
Contract Price, and “Market Value” means the amount of Gas remaining to be
delivered or purchased under a transaction multiplied by the market price for a
similar transaction at the Delivery Point determined by the Non-Defaulting Party
in a commercially reasonable manner. To ascertain the Market Value, the
Non-Defaulting Party may consider, among other valuations, any or all of the
settlement prices of NYMEX Gas futures contracts, quotations from leading
dealers in energy swap contracts or physical gas trading markets, similar sales
or purchases and any other bona fide third-party offers, all adjusted for the
length of the term and differences in transportation costs. A party shall not be
required to enter into a replacement transaction(s) in order to determine the
Market Value. Any extension(s) of the term of a transaction to which parties are
not bound as of the Early Termination Date (including but not limited to
“evergreen provisions”) shall not be considered in determining Contract Values
and Market Values. For the avoidance of doubt, any option pursuant to which one
party has the right to extend the term of a transaction shall be considered in
determining Contract Values and Market Values. The rate of interest used in
calculating net present value shall be determined by the Non-Defaulting Party in
a commercially reasonable manner.

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 8 of 13    September 5, 2006



--------------------------------------------------------------------------------

Early Termination Damages Do Not Apply:

10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract.

The parties have selected either “Other Agreement Setoffs Apply” or “Other
Agreement Setoffs Do Not Apply” as indicated on the Base Contract.

Other Agreement Setoffs Apply:

Bilateral Setoff Option:

10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate, any and
all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the “Net Settlement Amount”). At its sole option and without
prior Notice to the Defaulting Party, the Non-Defaulting Party is hereby
authorized to setoff any Net Settlement Amount against (i) any margin or other
collateral held by a party in connection with any Credit Support Obligation
relating to the Contract; and (ii) any amount(s) (including any excess cash
margin or excess cash collateral) owed or held by the party that is entitled to
the Net Settlement Amount under any other agreement or arrangement between the
parties.

Triangular Setoff Option:

10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate, any and
all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the “Net Settlement Amount”). At its sole option, and
without prior Notice to the Defaulting Party, the Non-Defaulting Party is hereby
authorized to setoff (i) any Net Settlement Amount against any margin or other
collateral held by a party in connection with any Credit Support Obligation
relating to the Contract; (ii) any Net Settlement Amount against any amount(s)
(including any excess cash margin or excess cash collateral) owed by or to a
party under any other agreement or arrangement between the parties; (iii) any
Net Settlement Amount owed to the Non-Defaulting Party against any amount(s)
(including any excess cash margin or excess cash collateral) owed by the
Non-Defaulting Party or its Affiliates to the Defaulting Party under any other
agreement or arrangement; (iv) any Net Settlement Amount owed to the Defaulting
Party against any amount(s) (including any excess cash margin or excess cash
collateral) owed by the Defaulting Party to the Non-Defaulting Party or its
Affiliates under any other agreement or arrangement; and/or (v) any Net
Settlement Amount owed to the Defaulting Party against any amount(s) (including
any excess cash margin or excess cash collateral) owed by the Defaulting Party
or its Affiliates to the Non-Defaulting Party under any other agreement or
arrangement.

Other Agreement Setoffs Do Not Apply:

10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate, any and
all amounts owing between the parties under Section 10.3.1, so that all such
amounts are netted or aggregated to a single liquidated amount payable by one
party to the other (the “Net Settlement Amount”). At its sole option and without
prior Notice to the Defaulting Party, the Non-Defaulting Party may setoff any
Net Settlement Amount against any margin or other collateral held by a party in
connection with any Credit Support Obligation relating to the Contract.

10.3.3. If any obligation that is to be included in any netting, aggregation or
setoff pursuant to Section 10.3.2 is unascertained, the Non-Defaulting Party may
in good faith estimate that obligation and net, aggregate or setoff, as
applicable, in respect of the estimate, subject to the Non-Defaulting Party
accounting to the Defaulting Party when the obligation is ascertained. Any
amount not then due which is included in any netting, aggregation or setoff
pursuant to Section 10.3.2 shall be discounted to net present value in a
commercially reasonable manner determined by the Non-Defaulting Party.

10.4. As soon as practicable after a liquidation, Notice shall be given by the
Non-Defaulting Party to the Defaulting Party of the Net Settlement Amount, and
whether the Net Settlement Amount is due to or due from the Non-Defaulting
Party. The Notice shall include a written statement explaining in reasonable
detail the calculation of the Net Settlement Amount, provided that failure to
give such Notice shall not affect the validity or enforceability of the
liquidation or give rise to any claim by the Defaulting Party against the
Non-Defaulting Party. The Net Settlement Amount as well as any setoffs applied
against such amount pursuant to Section 10.3.2, shall be paid by the close of
business on the second Business Day following such Notice, which date shall not
be earlier than the Early Termination Date. Interest on any unpaid portion of
the Net Settlement Amount as adjusted by setoffs, shall accrue from the date due
until the date of payment at a rate equal to the lower of (i) the then-effective
prime rate of interest published under “Money Rates” by The Wall Street Journal,
plus two percent per annum; or (ii) the maximum applicable lawful interest rate.

10.5. The parties agree that the transactions hereunder constitute a “forward
contract” within the meaning of the United States Bankruptcy Code and that Buyer
and Seller are each “forward contract merchants” within the meaning of the
United States Bankruptcy Code.

10.6. The Non-Defaulting Party’s remedies under this Section 10 are the sole and
exclusive remedies of the Non-Defaulting Party with respect to the occurrence of
any Early Termination Date. Each party reserves to itself all other rights,
setoffs, counterclaims and other defenses that it is or may be entitled to
arising from the Contract.

10.7. With respect to this Section 10, if the parties have executed a separate
netting agreement with close-out netting provisions, the terms and conditions
therein shall prevail to the extent inconsistent herewith.

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 9 of 13    September 5, 2006



--------------------------------------------------------------------------------

SECTION 11. FORCE MAJEURE

11.1. Except with regard to a party’s obligation to make payment(s) due under
Section 7, Section 10.4, and Imbalance Charges under Section 4, neither party
shall be liable to the other for failure to perform a Firm obligation, to the
extent such failure was caused by Force Majeure. The term “Force Majeure” as
employed herein means any cause not reasonably within the control of the party
claiming suspension, as further defined in Section 11.2.

11.2. Force Majeure shall include, but not be limited to, the following:
(i) physical events such as acts of God, landslides, lightning, earthquakes,
fires, storms or storm warnings, such as hurricanes, which result in evacuation
of the affected area, floods, washouts, explosions, breakage or accident or
necessity of repairs to machinery or equipment or lines of pipe; (ii) weather
related events affecting an entire geographic region, such as low temperatures
which cause freezing or failure of wells or lines of pipe; (iii) interruption
and/or curtailment of Firm transportation and/or storage by Transporters;
(iv) acts of others such as strikes, lockouts or other industrial disturbances,
riots, sabotage, insurrections or wars, or acts of terror; and (v) governmental
actions such as necessity for compliance with any court order, law, statute,
ordinance, regulation, or policy having the effect of law promulgated by a
governmental authority having jurisdiction. Seller and Buyer shall make
reasonable efforts to avoid the adverse impacts of a Force Majeure and to
resolve the event or occurrence once it has occurred in order to resume
performance.

11.3. Neither party shall be entitled to the benefit of the provisions of Force
Majeure to the extent performance is affected by any or all of the following
circumstances: (i) the curtailment of interruptible or secondary Firm
transportation unless primary, in-path, Firm transportation is also curtailed;
(ii) the party claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or
(iii) economic hardship, to include, without limitation, Seller’s ability to
sell Gas at a higher or more advantageous price than the Contract Price, Buyer’s
ability to purchase Gas at a lower or more advantageous price than the Contract
Price, or a regulatory agency disallowing, in whole or in part, the pass through
of costs resulting from this Contract; (iv) the loss of Buyer’s market(s) or
Buyer’s inability to use or resell Gas purchased hereunder, except, in either
case, as provided in Section 11.2; or (v) the loss or failure of Seller’s gas
supply or depletion of reserves, except, in either case, as provided in
Section 11.2. The party claiming Force Majeure shall not be excused from its
responsibility for Imbalance Charges.

11.4. Notwithstanding anything to the contrary herein, the parties agree that
the settlement of strikes, lockouts or other industrial disturbances shall be
within the sole discretion of the party experiencing such disturbance.

11.5. The party whose performance is prevented by Force Majeure must provide
Notice to the other party. Initial Notice may be given orally; however, written
Notice with reasonably full particulars of the event or occurrence is required
as soon as reasonably possible. Upon providing written Notice of Force Majeure
to the other party, the affected party will be relieved of its obligation, from
the onset of the Force Majeure event, to make or accept delivery of Gas, as
applicable, to the extent and for the duration of Force Majeure, and neither
party shall be deemed to have failed in such obligations to the other during
such occurrence or event.

11.6. Notwithstanding Sections 11.2 and 11.3, the parties may agree to
alternative Force Majeure provisions in a Transaction Confirmation executed in
writing by both parties.

SECTION 12. TERM

This Contract may be terminated on 30 Day’s written Notice, but shall remain in
effect until the expiration of the latest Delivery Period of any transaction(s).
The rights of either party pursuant to Section 7.6, Section 10, Section 13, the
obligations to make payment hereunder, and the obligation of either party to
indemnify the other, pursuant hereto shall survive the termination of the Base
Contract or any transaction.

SECTION 13. LIMITATIONS

FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY. A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH IN
SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE
WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A
TRANSACTION, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY.
SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER
REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN
PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR
OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED
ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES
RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE
BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. TO THE EXTENT ANY DAMAGES
REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE
DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBTAINING AN
ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES CALCULATED HEREUNDER CONSTITUTE
A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 10 of 13    September 5, 2006



--------------------------------------------------------------------------------

SECTION 14. MARKET DISRUPTION

If a Market Disruption Event has occurred then the parties shall negotiate in
good faith to agree on a replacement price for the Floating Price (or on a
method for determining a replacement price for the Floating Price) for the
affected Day, and if the parties have not so agreed on or before the second
Business Day following the affected Day then the replacement price for the
Floating Price shall be determined within the next two following Business Days
with each party obtaining, in good faith and from non-affiliated market
participants in the relevant market, two quotes for prices of Gas for the
affected Day of a similar quality and quantity in the geographical location
closest in proximity to the Delivery Point and averaging the four quotes. If
either party fails to provide two quotes then the average of the other party’s
two quotes shall determine the replacement price for the Floating Price.
“Floating Price” means the price or a factor of the price agreed to in the
transaction as being based upon a specified index. “Market Disruption Event”
means, with respect to an index specified for a transaction, any of the
following events: (a) the failure of the index to announce or publish
information necessary for determining the Floating Price; (b) the failure of
trading to commence or the permanent discontinuation or material suspension of
trading on the exchange or market acting as the index; (c) the temporary or
permanent discontinuance or unavailability of the index; (d) the temporary or
permanent closing of any exchange acting as the index; or (e) both parties agree
that a material change in the formula for or the method of determining the
Floating Price has occurred. For the purposes of the calculation of a
replacement price for the Floating Price, all numbers shall be rounded to three
decimal places. If the fourth decimal number is five or greater, then the third
decimal number shall be increased by one and if the fourth decimal number is
less than five, then the third decimal number shall remain unchanged.

SECTION 15. MISCELLANEOUS

15.1. This Contract shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the respective
parties hereto, and the covenants, conditions, rights and obligations of this
Contract shall run for the full term of this Contract. No assignment of this
Contract, in whole or in part, will be made without the prior written consent of
the non-assigning party (and shall not relieve the assigning party from
liability hereunder), which consent will not be unreasonably withheld or
delayed; provided, either party may (i) transfer, sell, pledge, encumber, or
assign this Contract or the accounts, revenues, or proceeds hereof in connection
with any financing or other financial arrangements, or (ii) transfer its
interest to any parent or Affiliate by assignment, merger or otherwise without
the prior approval of the other party. Upon any such assignment, transfer and
assumption, the transferor shall remain principally liable for and shall not be
relieved of or discharged from any obligations hereunder.

15.2. If any provision in this Contract is determined to be invalid, void or
unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.

15.3. No waiver of any breach of this Contract shall be held to be a waiver of
any other or subsequent breach.

15.4. This Contract sets forth all understandings between the parties respecting
each transaction subject hereto, and any prior contracts, understandings and
representations, whether oral or written, relating to such transactions are
merged into and superseded by this Contract and any effective transaction(s).
This Contract may be amended only by a writing executed by both parties.

15.5. The interpretation and performance of this Contract shall be governed by
the laws of the jurisdiction as indicated on the Base Contract, excluding,
however, any conflict of laws rule which would apply the law of another
jurisdiction.

15.6. This Contract and all provisions herein will be subject to all applicable
and valid statutes, rules, orders and regulations of any governmental authority
having jurisdiction over the parties, their facilities, or Gas supply, this
Contract or transaction or any provisions thereof.

15.7. There is no third party beneficiary to this Contract.

15.8. Each party to this Contract represents and warrants that it has full and
complete authority to enter into and perform this Contract. Each person who
executes this Contract on behalf of either party represents and warrants that it
has full and complete authority to do so and that such party will be bound
thereby.

15.9. The headings and subheadings contained in this Contract are used solely
for convenience and do not constitute a part of this Contract between the
parties and shall not be used to construe or interpret the provisions of this
Contract.

15.10. Unless the parties have elected on the Base Contract not to make this
Section 15.10 applicable to this Contract, neither party shall disclose directly
or indirectly without the prior written consent of the other party the terms of
any transaction to a third party (other than the employees, lenders, royalty
owners, counsel, accountants and other agents of the party, or prospective
purchasers of all or substantially all of a party’s assets or of any rights
under this Contract, provided such persons shall have agreed to keep such terms
confidential) except (i) in order to comply with any applicable law, order,
regulation, or exchange rule, (ii) to the extent necessary for the enforcement
of this Contract , (iii) to the extent necessary to implement any transaction,
(iv) to the extent necessary to comply with a regulatory agency’s reporting
requirements including but not limited to gas cost recovery proceedings; or
(v) to the extent such information is delivered to such third party for the sole
purpose of calculating a published index. Each party shall notify the other
party of any proceeding of which it is aware which may result in disclosure of
the terms of any transaction (other than as permitted hereunder) and use
reasonable efforts to prevent or limit the disclosure. The existence of this
Contract is not subject to this confidentiality obligation. Subject to
Section 13, the parties shall be entitled to all remedies available at law or in
equity to enforce, or seek relief in connection with this confidentiality
obligation. The terms of any transaction hereunder shall be kept confidential by
the parties hereto for one year from the expiration of the transaction.

In the event that disclosure is required by a governmental body or applicable
law, the party subject to such requirement may disclose the material terms of
this Contract to the extent so required, but shall promptly notify the other
party, prior to disclosure, and shall cooperate (consistent with the disclosing
party’s legal obligations) with the other party’s efforts to obtain protective
orders or similar restraints with respect to such disclosure at the expense of
the other party.

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 11 of 13    September 5, 2006



--------------------------------------------------------------------------------

15.11. The parties may agree to dispute resolution procedures in Special
Provisions attached to the Base Contract or in a Transaction Confirmation
executed in writing by both parties

15.12. Any original executed Base Contract, Transaction Confirmation or other
related document may be digitally copied, photocopied, or stored on computer
tapes and disks (the “Imaged Agreement”). The Imaged Agreement, if introduced as
evidence on paper, the Transaction Confirmation, if introduced as evidence in
automated facsimile form, the recording, if introduced as evidence in its
original form, and all computer records of the foregoing, if introduced as
evidence in printed format, in any judicial, arbitration, mediation or
administrative proceedings will be admissible as between the parties to the same
extent and under the same conditions as other business records originated and
maintained in documentary form. Neither Party shall object to the admissibility
of the recording, the Transaction Confirmation, or the Imaged Agreement on the
basis that such were not originated or maintained in documentary form. However,
nothing herein shall be construed as a waiver of any other objection to the
admissibility of such evidence.

DISCLAIMER: The purposes of this Contract are to facilitate trade, avoid
misunderstandings and make more definite the terms of contracts of purchase and
sale of natural gas. Further, NAESB does not mandate the use of this Contract by
any party. NAESB DISCLAIMS AND EXCLUDES, AND ANY USER OF THIS CONTRACT
ACKNOWLEDGES AND AGREES TO NAESB’S DISCLAIMER OF, ANY AND ALL WARRANTIES,
CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO THIS CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES
OR CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT NAESB KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING. EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO
CIRCUMSTANCES WILL NAESB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS
CONTRACT.

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 12 of 13    September 5, 2006



--------------------------------------------------------------------------------

  

TRANSACTION CONFIRMATION

FOR IMMEDIATE DELIVERY

   EXHIBIT A

 

Letterhead/Logo        

 

Date:                                                          ,          

Transaction Confirmation #:                              

 

 

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated November 25, 2011. The terms of this Transaction Confirmation are
binding unless disputed in writing within 2 Business Days of receipt unless
otherwise specified in the Base Contract.

 

SELLER:

Cobra Pipeline Company, LTD

Attn: Jessica Carothers

Phone: 440-255-1945

Fax: 440-255-1985

Base Contract No.: GNR2013 – IntrastateSales – Cobra

Pipeline Company #1

Transporter:                                                                  
                                 

Transporter Contract Number:                                        
                                 

 

     

 

BUYER:

Gas Natural Resources, LLC

Attn: Mike Zappitello

Phone: 440-974-3770

Fax: 440-205-3175

Base Contract No.: GNR2013 – IntrastateSales – Cobra Pipeline Company #1

Transporter:                                                                  
                                  

Transporter Contract Number:                                        
                                   

 

Contract Price: $            /MMBtu or                         
                                         
                                         
                                                                             

 

   

Delivery Period: Begin:                      ,         

 

              End:                       ,            Performance Obligation and
Contract Quantity: (Select One)    

Firm (Fixed Quantity):

 

             MMBtus/day

    ¨ EFP

 

Firm (Variable Quantity):

 

             MMBtus/day Minimum

             MMBtus/day Maximum

subject to Section 4.2. at election of

¨ Buyer or ¨ Seller

 

 

Interruptible:

 

Up to              MMBtus/day

    Delivery Point(s):                                       
                                                           

(If a pooling point is used, list a specific geographic and pipeline location):

 

 

Special Conditions:

 

      Seller:                                                                   
                                              Buyer:                         
                                         
                                                By:                          
                                         
                                                   By:                          
                                         
                                                   
Title:                                                                    
                                                Title:                         
                                         
                                                  

Date:                                                                   
                                         

 

      Date:                                                              
                                                 

 

Copyright © 2006 North American Energy Standards Board, Inc.    NAESB Standard
6.3.1 All Rights Reserved    Page 13 of 13    September 5, 2006